Case: 15-41220      Document: 00513588518         Page: 1    Date Filed: 07/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 15-41220                                     FILED
                                  Summary Calendar                               July 12, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS CLEMENTE RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-922-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Carlos Clemente Rodriguez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rodriguez has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41220    Document: 00513588518    Page: 2   Date Filed: 07/12/2016


                                No. 15-41220

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2